Citation Nr: 0214613	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from March 1962 to March 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Boise Regional Office (RO) which 
granted service connection for left ear hearing loss 
effective August 21, 1998, and assigned it an initial 
noncompensable rating.  In addition, the RO denied service 
connection for right ear hearing loss and a permanent and 
total disability rating for nonservice-connected pension 
purposes.  

In October 2000, the Board granted service connection for 
right ear hearing loss.  The issues of entitlement to a 
compensable rating for his service-connected hearing loss and 
entitlement to nonservice-connected pension were remanded for 
additional evidentiary development and due process 
considerations.  

While the matter was in remand status, by April 2002 rating 
decision, the RO effectuated the Board's decision granting 
service connection for right ear hearing loss and assigned an 
initial zero percent rating for bilateral hearing loss, 
effective August 21, 1998.  Although the veteran did not 
initiate an appeal with the initial rating assigned by the RO 
for his bilateral hearing loss, the Board will nonetheless 
consider that issue, given that his original appeal of the 
issue of entitlement a compensable rating for left ear 
hearing loss remains pending.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (pertaining to inextricably intertwined 
issues).  Under 38 C.F.R. § 4.85, Diagnostic Code 6100, when 
service connection is in effect for defective hearing for 
both ears, a single rating is assigned for bilateral hearing 
loss.  

Also in April 2002, the RO granted the veteran's claim of 
entitlement to nonservice-connected pension benefits.  Thus, 
that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  Utilizing Tables VI and VII, the veteran has level I 
hearing in the left ear and level II hearing in the right 
ear.  

2.  Utilizing Tables VIA and VII, the veteran has level III 
hearing in the left ear and level VI hearing in the right 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met for the period from August 21, 
1998 to June 9, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100 (1998).  

2.  The criteria for a 10 percent rating for bilateral 
hearing loss have been met from June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded appropriate 
VA medical examinations, including audiometric testing.  The 
Board finds that the reports of the examinations are 
sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule.  Cf. Massey v. Brown, 7 Vet. 
App. 204 (1994).  Based on the facts of this case, therefore, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records contain notations of 
noise exposure from working on a flight line and in a hanger 
shop.  On service separation medical examination in February 
1966, high frequency hearing loss was diagnosed.

In August 1998, the veteran submitted a claim of, inter alia, 
service connection for hearing loss.  In support of his 
claim, he submitted VA medical records dated from August to 
October 1998.  These records document treatment for a "many-
year history" of bilateral ear impairment, including 
drainage, recurrent tinnitus, and impaired hearing.  

On VA medical examination in January 1999, the veteran 
reported prolonged exposure to acoustic trauma, both in 
service and thereafter.  Audiometric testing showed left ear 
pure tone thresholds of 35, 50, 55, and 65 decibels at 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, averaging 51 
decibels.  Right ear pure tone thresholds were 65, 70, 95, 
and 65 decibels at the same tested frequencies, respectively, 
averaging 74.  Speech discrimination was 96 percent correct, 
bilaterally.  The diagnosis was moderate to profound mixed 
hearing loss.

On VA medical examination in September 2001, the veteran 
reported hearing loss of many years duration.  Audiometric 
testing showed left ear pure tone thresholds of 45, 35, 50, 
and 65 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, with an average of 48.7 decibels.  Right ear 
pure tone thresholds were 60, 50, 65, and 65 decibels at the 
same tested frequencies, respectively, with a frequency 
average of 60.  Speech discrimination was 100 percent 
correct, bilaterally.  The diagnosis was moderate to 
moderately severe hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The regulations include, 
but are not limited to, 38 C.F.R. § 4.1, which requires that 
each disability be viewed in relation to its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, however, it was determined that the above rule 
is inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999). 

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in such cases is a finding 
that it presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002). 

VA shall consider all information, lay and medical evidence 
of record as to benefits under law administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, effective June 10, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the effective date of a rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VA O.G.C. Prec. Op. No. 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the Rating Schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not appropriate under the old 
regulations.  

The January 1999 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 74 decibels in 
the right ear with speech discrimination of 96 percent 
correct.  He had an average pure tone threshold of 51 
decibels in the left ear with speech discrimination of 96 
percent correct.  The September 2001 audiometric evaluation 
shows that the veteran had an average pure tone threshold of 
60 decibels in the right ear with speech discrimination of 
100 percent correct.  He had an average pure tone threshold 
of 48.7 decibels in the left ear with speech discrimination 
of 100 percent correct.  

The only possible interpretation of these examinations under 
the old regulations is that the veteran's hearing loss is at 
level I in the left ear and at level II in the right ear 
under Table VI.  Therefore, according to Table VII, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  Table VIa is not applicable as the Chief of the 
Audiology Clinic did not certify that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2002).  

The provision discussed above does not contain any 
substantive changes from the old criteria.  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment have not been changed.  The application of 
the veteran's pure tone thresholds and speech recognition 
scores to Tables VI and VII are identical in the old and new 
schedules.  38 C.F.R. § 4.87 (Tables VI-VII, Diagnostic Code 
6100).  Thus, a compensable rating is not warranted under 
this revised provision.  

However, the revised regulatory provisions also provide two 
new circumstances under which alternative tables can be 
employed.  One is where the puretone thresholds in any four 
of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz are 55 decibels or greater.  The second is where 
puretone thresholds are 30 decibels or less at frequencies of 
1,000 Hertz and below, and are 70 decibels or more at 2,000 
Hertz.  See 38 C.F.R. § 4.86 (2002).

In this case, the use of the alternative table (Table VIA) is 
appropriate, as the January 1999 VA audiometric examination 
revealed that the veteran's right ear puretone thresholds in 
all five frequencies were greater than 55 decibels.  Applying 
the January 1999 VA audiometric examination results to Table 
VIA, the veteran's hearing loss is at level III in the left 
ear and at level VI in the right ear.  Therefore, according 
to Table VII, a 10 percent rating is warranted.  38 C.F.R. § 
4.85, Code 6100.  However, the effective date of this 10 
percent rating may not be earlier than the effective date of 
the new regulations, i.e., June 10, 1999.  VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds his statements to be credible, 
they do not provide sufficient evidence on which to award a 
higher rating for bilateral hearing loss.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  While the veteran is in 
receipt of pension as a result of several conditions 
(including degenerative disc disease and chronic obstructive 
pulmonary disease), there is no objective evidence of record 
demonstrating that the veteran's service-connected hearing 
loss, in and of itself, markedly interferes with his 
employment.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to hearing loss.  
Indeed, it does not appear that he has ever been hospitalized 
for this disability.  Consequently, the Board finds that no 
further action on this matter is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss for the 
period from August 21, 1998 to June 9, 1999 is denied.  

A 10 percent rating for bilateral hearing loss is granted 
from June 10, 1999, subject to the law and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

